 ARROWHEAD PURITAS WATERS, INC.493Arrowhead PuritasWaters,Inc.andBottlers Local896,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca, Petitioner.Case 21-RC-13284November 20, 1973DECISION ON REVIEWBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn August 7, 1973, the Regional Director forRegion 21 issued a Decision and Direction ofElection in the above-entitled proceeding in which hefound appropriate a unit of production and mainte-nance employees at the Employer's Los Angeles andMonterey Park, California, facilities, excluding there-from, in accord with the Petitioner's request, 18automotive service employees at the Los Angelesfacility. In accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed atimely request for review of the Regional Director'sDecision on the ground,inter alia,that in excludingthe automotive service employees he departed fromBoard precedent.The Board, by telegraphic order dated August 31,1973, granted the request for review and stayed theelection pending decision on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under review,and makes the following findings:The Petitioner sought to represent a unit ofproduction,maintenance, and dispenser serviceemployees at the Employer's Los Angeles facility,excluding truckdrivers, automotive service employ-ees, and the commercial dispenser service employeesat itsMonterey Park facility. The Regional Directorbroadened the requested unit by including thetruckdrivers and the commercial dispenser serviceemployees at Monterey Park, and he excluded theautomotive service employees. The Employer con-tends that the automotive service employees shouldbe included in the unit found appropriate on theground that they share a substantial community ofinterest with other employees sought by the Petition-er.We find merit in the Employer's contention.The Employer is engaged in the processing,bottling, and delivery of drinking water and the sale,rental, and servicing of residential water dispensers.Employed at these operations are a total of 135production and maintenance employees, shippingand receiving employees, loaders and yardmen,truckdrivers, field servicemen and leadmen, as wellas the automotive service employees whose unitplacement is here in dispute.A number of employees in the petitioned-for unitwork in the yard, including lift truck operators,loaders who load filled bottles on transport and routetrucks, and yardmen who remove empty bottles fromthe yard and place them on the bottling line andplace filled bottles on pallets for transport to theyard.There are also approximately 15 transportdrivers who bring water in bulk quantities to the -LosAngeles facility for processing and deliver bottledwater and bulk processed water from there tooutlying distribution facilities over distances rangingfrom 12 to 70 miles. The transport drivers spend anaverage of 1-1/2 hours per day at the Los Angelesfacility and during slack periods are assigned to workin the plant. While in the plant the transport driversperform the same tasks as other production person-nel.Located across the street from the productionfacilityatLos Angeles is an automotive servicebuildingwhere repair work is performed on theEmployer's trucks driven by field servicemen andtruckdrivers, and on other automotive vehicles suchas forklift trucks. The 18 automotive service employ-ees spend most of their time working at that location.However, they perform minor maintenance andrepairs on vehicles in the yard of the Los Angelesfacilityand when necessary on lift trucks in theproduction area of the plant. Minor maintenance isalsodone in the field using two service vehiclesequipped to change tires, oil, or axles. In the event ofa breakdown in the field, automotive service employ-ees are subject to fleet service calls. Ancillary to therepair and maintenance function, a trainer-mechanicheadquartered at the automotive facility checks outnew truckdrivers on the operation of vehicles. Hecertifiesthese truckdrivers prior to their beingallowed to operate vehicles alone.The automotive servicemen are under the supervi-sion of a manager of automotive operations whoreports to the vice president, production and services.The latter is responsible for production and mainte-nance, transportation, and the cooler reconditioningoperation. Personnel recruitment is centralized andtheEmployer's policy with regard to holidays,vacation, sick leave, insurance programs, pension,and retirement plan applies uniformly to all of itsemployees.It is evident from the foregoing that the automotiveservice function is integrated with the operationsperformed by the production and maintenanceemployees in the unit sought by the Petitioner, as207 NLRB No. 77 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDwell as with those of field servicemen and truckdri-vers included in the unit by the Regional Director.In the circumstances, in view of the substantialcommunity of interest which automotive serviceemployees share with transport drivers, field service-men, and others included in the unit, and in theabsence of a labor organization seeking to representthe automotive service employees as a separate unit,we see no basis for their exclusion herein.' We shall'SeeParrotPacking Company,112 NLRB 1432. See also E. H.KoesterBakery Co., Inc.,136 NLRB1006. The casesrelied on bythe RegionalDirector are inapposite. InWalker-Roemer Dairies,Inc.,186 NLRB 430, theBoard found a requested unitof garage employees to be appropriate,rejecting the employer's contention that routedrivers must be included inthe unit.InJ.C. Penney Company Store No 1345, Honolulu,Hawaii,196NLRB 446,the Board,again,found appropriate a requested unit of autoservice employees,excluding all otheremployees at the employer's retaildepartment store;inGroendyke Transport, Inc.,171NLRB 997, the Boardfound that a requested unit of drivers and owner-drivers constituted aseparateappropriateunit apart from mechanicsand servicemen and thelatter were excluded from the unit.2 In the event the Petitioner does not wish toproceed toan election inthe unit found appropriate herein it shallso notifythe RegionalDirector bytherefore include the 18 automotive service employ-ees in the unit.2Accordingly,we shall remand the case to theRegional Director in order that he may conduct anelection pursuant to his Decision and Direction ofElection, as modified herein, except that the eligibili-ty payroll period therefore shall be that immediatelypreceding the date of this Decision.3written noticewithin 7 days of thedate of issuance.Moreover,as the unitfound appropriate is broaderthan that originallyrequested by thePetitioner,theRegionalDirectorshall determine whether its showing ofinterest is sufficient before proceeding with the election.aA correctedelection eligibility list, containing the names and addressesof all the eligible voters,must be filedby the Employerwith the RegionalDirectorforRegion 21 within7 days afterthe date of this Decision onReview. The Regional Directorshall make the list available to all parties tothe election.No extension of time to file this list shall begranted by theRegional Director except in extraordinarycircumstances.Failure to complywiththis requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB1236.